Order entered December 29, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-01509-CR

                            BRYAN WILLIAM REED, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 380th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 380-80243-2013

                                           ORDER
       We GRANT appellant Bryan William Reed’s December 19, 2014 motion for an

extension of time to file a motion for rehearing or motion for en banc reconsideration. Appellant

shall file any motion for rehearing or motion for en banc reconsideration by January 5, 2015.


                                                     /s/   ADA BROWN
                                                           JUSTICE